DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1018/2022 has been entered.
Response to Arguments
Applicant argues in the response filed 10/18/2022 that prior art Cao as modified by Guyton and Smits, Albrecht as modified by Cao and Smits, and Albrecht, Cao, Smits, and Kleyman would not read on the pressure sensor. The rejections have been withdrawn. New rejection with respect to Albrecht as modified by Cao, Smits and Stearns and Albrecht, Cao, Smits, Kleyman, and Stearns have been made below. 
It is to be noted that the pressure sensor does not seem to be supported in the figures. Paragraph 70 does support a pressure sensor, but the figures do not support the claimed pressure sensor. Therefore a drawing objection has been made below
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressure sensor” of claims 1, 14 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 12, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/087167 to Albrecht in view of U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2010/0113963 to Smits and U.S. Patent Publication 2014/0188038 to Stearns.
As to claim 1, Albrecht discloses an apparatus for accessing a portion of a body (paragraph 6) comprising: a cannula (100, figure 1) configured for insertion into the body; a spiraling thread (140) along the cannula for advancing the cannula (paragraph 27). However, Albrecht is silent about the first controller, first electrode and second electrode and determining when a change in the property increases between the tissue and the peritoneal cavity, and the pressure sensor. Albrecht does disclose that knowing the depth of insertion is pertinent and desired (paragraph 30). 
Cao discloses an apparatus for accessing a portion of a body (paragraph 23) comprising: a cannula (210, outer layer 22, figure 6) configured for insertion into the body; a first electrode (14) at or near a distal end of the cannula (figure 6, paragraph 33), wherein the first electrode is positioned to contact tissue adjacent to the distal end of the cannula during adjacent into the body (figure 6, paragraph 33); a second electrode (28); a controller (means of “monitoring” paragraph 33, the “mapping and localization system” of paragraph 34) in communication with the first electrode via a first lead (24) and in communication with the second electrode via a second lead (30); where the apparatus is configured to detect an impedance or a conductance of the tissue between the first electrode and the second electrode (abstract, the impedance or conductance can be detected based on the electrode mapping, paragraph 35, as evidenced by previously cited references at least in the office action filed 03/22/2021); wherein the controller is configured to receive one or more signals from the tissue adjacent to the distal end of the cannula and detect a change in property of the tissue when the cannula is advanced through tissue (paragraph 34, 35); wherein the controller is further configured to determine a position of the distal end of the cannula when advanced into the tissue of the body (paragraph 34, 35) for the purpose of detecting how far the cannula has been inserted (paragraph 35). The use of two electrodes of Cao helps to accurately determine the location of the distal section of a needle, such as the needle of Albrecht, as it is advanced. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the electrodes and controller of Cao with the device of Albrecht in order for detecting how far the cannula has been inserted.
Smits teaches a similar device (electrode locating device) having first and second electrodes (107,109) and a controller (104), where the controller is configured to determine a position of the device by determining when a change in the property increases between the tissue and the peritoneal cavity (paragraph 19,32,35) for the purpose of determining the position of the device within the tissue of the patient. Smits teaches that the impedance can be increased based on different layers (paragraph 19). The teaching of the change of impedance measured by the controller can be applied to the controller and system of Albrecht and Cao to help determine the location of the cannula. It would have been obvious to one of ordinary skill in the art before the effective filing date to determine when the cannula of Albrecht as modified by Cao is configured to be advanced into the peritoneal cavity by determined when a change in the impedance increases, as taught by Smits in order for aiding in in the accurate determination of the position of the cannula within the tissue of the patient.
Stearns teaches a similar device (trocar, abstract) having a pressure sensor in communication with a controller for determining pressure at or near the distal end of the cannula (paragraph 100) for the purpose of monitoring the correct pressure of the cavity of which the device is inserted. The cannula of Albrecht would seem to be introduced and used in similar tissues as Stearns, i.e. peritoneum (see prior art Kleyman below). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the pressure sensor of Stearns with the device of Albrecht, Cao, and Smits in order for monitoring the correct pressure of the cavity if which the device is inserted.
As to claim 2, with the device of Albrecht, Cao, Smits, and Stearns above, Cao further teaches the second electrode is positioned at or near the end of the cannula and the lead runs through the inner lumen of cannula (figure 6, the lead runs through an inner lumen of outer layer 22, the “lumen” paragraph 34).
As to claim 3, with the device of Albrecht, Cao, Smits, and Stearns above, Cao further teaches the second electrode is positioned on a skin of the body (figure 6). Since the human tissue cannot be positively recited, and the electrode species elected was figure 5, at one point during insertion of the device of Cao, the second electrode 28 will be positioned on a “skin” of a body. Alternatively, Smits teaches an electrode is positioned on the skin of the patient (figure 2, paragraph 20).
As to claim 4, with the device of Albrecht, Cao, Smits, and Stearns above, Albrecht discloses the cannula includes a blunt distal tip (104, figure 1).
As to claim 11, with the device of Albrecht, Cao, Smits, and Stearns above, Albrecht discloses the cannula is inserted into the body manually (paragraph 31, since the claims are device claims and a method step cannot positively be claimed, the cannula is capable of being manually inserted).
As to claim 12, with the device of Albrecht, Cao, Smits, and Stearns above, Albrecht discloses the cannula is inserted into the body automatically (paragraph 31, since the claims are device claims and a method step cannot positively be claimed, the cannula is capable of being automatically inserted).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/087167 to Albrecht in view of U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2010/0113963 to Smits and U.S. Patent Publication 2014/0188038 to Stearns as applied to claims 1-4, 11, 12 above, and further in view of U.S. Patent 6,337,994 to Stoianovici.
As to claim 6, with the device of Albrecht as modified by Cao, Smits, and Stearns above, Cao further teaches the first electrode is incorporated into a stylus (14, figure 6, paragraph 33, and/or the stylus in paragraph 23) that is configured to be inserted in the inner lumen of the cannula (22).
If however, it is not known that the electrodes of Cao can be incorporated into the stylet as disclosed, Stoianovici teaches a similar device having electrodes/sensors that can be attached to a stylet probe/cannula or a stylet (col. 1 ll. 56-col. 2 ll. 14) for the purpose of using a known mechanism that can define an electrode for obtaining measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electrode of Cao be incorporated in the stylet as taught by Stoianovici in order for using a known mechanism that can define an electrode for obtaining measurements.
As to claim 7, with the device of Albrecht,  Cao, Smits, Stearns, and Stoianovici above, Cao discloses the second electrode is incorporated into the stylus (paragraph 39, a separate electrode along with the tip 14 on the shaft 12 can be used on the electrode stylet as taught by Stoianovici)
As to claim 8, with the device of Cao, Guyton, Smits, and Stoianovici above, Cao discloses the stylus is removable from the cannula (paragraph 23).
As to claim 9, with the device of Cao, Guyton, Smits, and Stoianovici above, Cao discloses the stylus includes a stylus inner lumen (either figure 6, or paragraph 23).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/087167 to Albrecht in view of U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2010/0113963 to Smits and U.S. Patent Publication 2014/0188038 to Stearns in view of U.S. Patent 6,337,994 to Stoianovici as applied to claims 6-9 above, and further in view of U.S. Patent Publication 2012/0071748 to Mark.
As to claims 10, Albrecht as modified by Cao, Smits, Stearns and Stoianovici discloses the device above but is silent about the locking mechanism to lock the stylus in place within the cannula. 
Mark teaches a similar device having a locking mechanism (110) to lock the stylus in place within the cannula (paragraph 60) for the purpose of operatively retaining a separate member within the cannula. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the locking member of Mark with the device of Albrecht as modified by Cao Smits, Stearns and Stoianovici in order for operatively retaining a separate member within the cannula. 
Claims 14-16, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/087167 to Albrecht in view of U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2010/0113963 to Smits in view of U.S. Patent Publication 2014/0024899 to Kleyman and in view of U.S. Patent Publication 2014/0188038 to Stearns.
As to claim 14, Albrecht discloses a method for accessing a portion of a body (paragraph 31) comprising: advancing a cannula (100, figure 1) having a spiraling thread (140) along the cannula into the body so that the cannula contacts tissue adjacent to the cannula during advancement (paragraph 27,31). However, Albrecht is silent about detecting a change in an impedance or conductance of tissue between a first electrode and a second electrode, and determining, via the controller, when a change in the impedance or the conductance of tissue increases between the first and second electrodes as the canula is advanced through tissue of body and into the peritoneal cavity, and determining, via the controller, a pressure at or near the distal end of the cannula via a pressure senor. 
Cao teaches a similar method comprising advancing a cannula (210, outer layer 22, figure 6) into the body so that the cannula contacts tissue adjacent to the cannula during advancement (paragraph 33-35) via a first electrode (14) positioned at or near a distal end of the cannula (figure 6, paragraph 33), positioning a second electrode (28) so that it is in contact with the body (paragraph 33); receiving one more signals from the tissue in contact with the first and second electrodes (paragraph 35) via a first lead (24) and a second lead (30); detecting a change in an impedance or a conductance of the tissue between the first electrode and the second electrode (abstract, paragraph 35, the electrodes will detect a change of impedance or a conductance as evidenced by previously cited references at least in the office action filed 03/22/2021), via a controller (means of “monitoring” paragraph 33, the “mapping and localization system” of paragraph 34) in communication with the first and second electrodes as the cannula is advanced through tissue (paragraph 34, 35); determining, via the controller a position of the cannula within the body based upon the change in the impedance or the conductance of the tissue between the first electrode and the second electrode as the cannula is advanced into the tissue of the body (paragraph 34, 35) for the purpose of detecting how far the cannula has been inserted (paragraph 35). The use of two electrodes of Cao helps to accurately determine the location of the distal section of a needle as it is advanced. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the electrodes and controller of Cao in the method of Albrecht in order for detecting how far the cannula has been inserted.
Smits teaches a similar method (electrode locating device) having first and second electrodes (107,109) and a controller (104), where the controller determines a position of the device within the body by determining when a change in the impedance or conductance increases  between the first and second electrodes as the cannula is advanced (paragraph 19,32,35) for the purpose of determine the position to device within the tissue of the patient. Smits teaches that the impedance can be increased based on different layers of tissue (paragraph 19). The teaching of the change of impedance measured by the controller can be applied to the controller and method of Albrecht and Cao to help determine the location of the cannula. It would have been obvious to one of ordinary skill in the art before the effective filing date to determine when the cannula of Albrecht as modified by Cao is advanced into the tissue by determining when a change in the impedance increases, as taught by Smits in order for aiding in in the accurate determination of the position of the cannula within the tissue of the patient.
Kleyman teaches a similar method (introducing a surgical access device, abstract) where a cannula is introduced into the peritoneal cavity (paragraph 5). The method steps of Albrecht introduce the cannula into a cavity but is silent about the peritoneal cavity. Kleyman teaches it is known to use a similar cannula into the peritoneal cavity for the purpose of using similar devices and procedures to gain access to the peritoneal cavity for introduction of a wide range of surgical instrumentation. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method steps of Albrecht as modified by Cao and Smits to advance the cannula into the peritoneal cavity as taught by Kleyman in order for using similar devices and procedures to gain access to the peritoneal cavity for introduction of a wide range of surgical instrumentation.
Stearns teaches a similar method (trocar, abstract) comprising determining, via a controller, a pressure at or near the distal end of the cannula via a pressure sensor (paragraph 100) for the purpose of monitoring the correct pressure of the cavity of which the device is inserted. The cannula of Albrecht would seem to be introduced and used in similar tissues as Stearns, i.e. peritoneum as taught by Kleyman. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the pressure sensor of Stearns with the method of Albrecht, Cao, Smits, and Kleyman in order for monitoring the correct pressure of the cavity of which the device is inserted.
As to claim 15, with the method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Cao further teaches the second electrode is positioned at or near the end of the cannula and the lead runs through the inner lumen of cannula (figure 6, the lead runs through an inner lumen of outer layer 22, the “lumen” paragraph 34).
As to claim 16, with the method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Albrecht discloses the cannula includes a blunt distal tip (104, figure 1).
As to claim 21, 24, with the device and method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Cao further teaches the first lead runs through an inner lumen of the cannula (figure 6, the wire 24 does extend from the inner lumen to the cannula). 
As to claim 22, 25, with the device and method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Albrecht discloses a shaft of the cannula is comprises of a non-conducive material (paragraph 28).
As to claim 23, 26 with the device and method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Cao further teaches at least one of the first or second electrodes is located on a distal edge of the cannula (figure 6, paragraph 33).
Claims 17, 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/087167 to Albrecht in view of U.S. Patent Publication 2009/0171304 to Cao in view of U.S. Patent Publication 2010/0113963 to Smits in view of U.S. Patent Publication 2014/0024899 to Kleyman and in view of U.S. Patent Publication 2014/0188038 to Stearns as applied to claims 14-16, 21-26 above, and further in view of U.S. Patent 6,337,994 to Stoianovici.
As to claim 17, with the method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Cao further teaches the first electrode is incorporated into a stylus (14, figure 6, paragraph 33, and/or the stylus in paragraph 23) that is configured to be inserted in the inner lumen of the cannula (22).
If however, it is not known that the electrodes of Cao can be incorporated into the stylet as disclosed, Stoianovici teaches a similar device  and method having electrodes/sensors that can be attached to a stylet probe/cannula or a stylet (col. 1 ll. 56-col. 2 ll. 14) for the purpose of using a known mechanism that can define an electrode for obtaining measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electrode of Cao be incorporated in the stylet as taught by Stoianovici in order for using a known mechanism that can define an electrode for obtaining measurements.
As to claim 18, with the method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Cao further teaches the second electrode is incorporated into the stylus (paragraph 39, a separate electrode along with the tip 14 on the shaft 12 can be used on the electrode stylet as taught by Stoianovici).
As to claim 20, with the method of Albrecht, Cao, Smits, Kleyman, and Stearns above, Kleyman teaches a similar device having a locking mechanism (paragraph 45) to lock the stylus in place within the cannula (paragraph 45) for the purpose of being able to detachable engage each of the components of the cannula. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the locking member of Kleyman in order for being able to detachable engage each of the components of the cannula.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2018/0103977 to Geisz, U.S. Patent Publication 2015/0313634 to Gross, U.S. Patent Publication 2014/0088491 to Azarbarzin, and U.S, Patent Publication 2004/0204671 to Stubbs all disclose similar devices and method capable of teaching or providing evidence on the new limitations with respect to a pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771